      Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 1 of 52

             Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 1 of 52




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

                                            )
D.M., a minor, by and through his next friend and
Natural guardian, KELLI MORGAN,             )
                                            )
                Plaintiff,                  )
v.                                          ) Case No. 18-2158-K_HV
                                            )
WESLEY MEDICAL CENTER LLC d/b/a WESLEY      )
MEDICAL CENTER — WOODLAWN; WESLEY-          )
WOODLAWN CAMPUS; BRIDGET GROVER, PA-C; )
DR. GREGORY FAIMON; LISA JUDD, RN; VIA      )
CHRISTI HEALTH SYSTEMS d/b/a VIA CHRISTI -  )
ST. FRANCIS; JENNIFER CHAMBERS-DANEY, ARNP; )
DR. BALA BHASKAR REDDY BHIMAVARAPU;         )
CEP AMERICA-KS LLC; DR. CONNOR              )
HARTPENCE; DR. STEFANIE WHITE;              )
DR. JAMIE BORICK; AND AARON KENT, RN,       )
                                            )
                Defendants.                 )
                                            )

                                   PRETRIAL ORDER

         A pretrial conference was conducted in this case on May 1, 2020, by U.S. Magistrate

Judge Kenneth G. Gale. The Plaintiff appears by and through his attorneys of record Daniel

B. Giroux of Dugan & Giroux Law, Inc., Wichita, Kansas, and Stephen J. Torline and

Michael J. Kuckelman, of Kuckelman Torline Kirkland, Overland Park, Kansas.

Defendants Bridget Grover, PA-C, and Gregory Faimon, M.D., appear by and through their

counsel of record, Tracy A. Cole of Gilliland Green, LLC, Hutchinson, Kansas. Defendant

Bala Bhaskar Reddy Bhimavarapu, M.D., appears by and through his counsel of record,

Don D. Gribble, II of Hite, Fanning & Honeyman, LLP, Wichita, Kansas. Defendants

{00586411}
      Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 2 of 52

         Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 2 of 52




Jamie Borick, M.D., Connor Hartpence, M.D., and Stefanie White, M.D., appear by and

through their counsel of record, Steven C. Day and Christopher S. Cole of Woodard,

Hernandez, Roth & Day, LLC, Wichita, Kansas. Defendant Jennifer Chambers-Daney,

APRN, appears by and through her counsel of record, Gregory S. Young and Brian L.

White of Hinkle Law Firm LLC, Wichita, Kansas. Defendant CEP America-Kansas, LLC

(hereinafter "CEP"), appears by and through its attorney, Dustin J. Denning of Clark, Mize

& Linville, Chartered, Salina, Kansas.1

        This pretrial order supersedes all pleadings and controls the subsequent course of

this case. It will not be modified except by consent of the parties and the court's approval,

or by order of the court to prevent manifest injustice. Fed. R. Civ. P. 16(d) & (e); D. Kan.

Rule 16.2(b).

1.      PRELIMINARY MATTERS.

        On March 6, 2019, Defendants filed a motion and memorandum in support to

designate Wichita, Kansas, as the location of trial. On July 1, 2019, the Court's order noted

that, "[t]he trial date for this case is set for January 11, 2021. Until this case is close to the

trial date, the Court cannot make an informed decision as to the place of trial." Location of

the trial continues to be a matter for the Court to consider and decide, and the parties intend

to file motions on this topic.



'Defendants Wesley Medical Center LLC, Lisa Judd, Via Christi Health Systems and Aaron Kent do not appear in
person or by counsel because a settlement has been reached. This settlement must be approved by the Court. In the
event the Court does not approve the settlement this conference will reconvene and an Amended Pretrial Order will
be entered.
                                                        2
     Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 3 of 52
        Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 3 of 52




       a.       Subject-Matter Jurisdiction. Subject-matter jurisdiction is invoked under

28 U.S.C. § 1332 and is not disputed.

       b.       Personal Jurisdiction. The court's personal jurisdiction over the parties is

not disputed.

       c.       Venue. Venue in the District of Kansas is not disputed. The proper place of

trial is disputed.

       d.       Governing Law. Subject to the court's determination of the law that applies

to the case, the parties believe and agree that the substantive issues in this case are governed

by the following law: Kansas statutes and case law.

2.     STIPULATIONS.

       a.       The following facts are stipulated:

                i.     At all relevant times, Defendant Jennifer Chambers-Daney, APRN,

       was a Kansas licensed and practicing advanced practice registered nurse who was

       employed by Defendant CEP.

       b.       The parties have stipulated to the admissibility of the following exhibits for

purposes of summary judgment and trial:

                i.     The following documents constitute business records within the scope

       of Fed. R. Evid. 803(6) and may be introduced in evidence during trial without the

       need for a records custodian to establish foundation. This stipulation does not

       prevent an objection as to relevancy, materiality, or other substantive objections to


                                               3
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 4 of 52

  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 4 of 52




 any portion of the records and is merely designed to eliminate the testimony of a

 records custodian.

              1.      Medical records, radiology imaging and reports, record

       updates for the care and treatment of D.M., from the following providers:

                      a.    01 Wesley Medical Center
                      b.    02a Via Christi St. Francis
                      c.    02b Via Christi St. Francis
                      d.    02c Via Christi St. Francis
                      e.    02d Via Christi St. Francis
                      f.    03 Abay Neuroscience
                      g.    04 Children's Mercy Hospitals & Clinics (bill)
                      h.    05 Children's Mercy Hospitals & Clinics
                      i.    05a Children's Mercy Hospitals & Clinics
                      j.    05b Children's Mercy Hospitals & Clinics
                      k.    05c Children's Mercy Hospitals & Clinics
                      1.    05d Children's Mercy Hospitals & Clinics
                      m.    05e Children's Mercy Hospitals & Clinics
                      n.    05f Children's Mercy Hospitals & Clinics
                      o.    05g Children's Mercy Hospitals & Clinics
                      p.    05h Children's Mercy Hospitals & Clinics
                      q.    05i Children's Mercy Hospitals & Clinics
                      r.    06 Hutchinson Clinic PA
                      s.    07a Heartspring
                      t.    07b Heartspring
                      u.    07c Heartspring
                      v.    07d Heartspring
                      w.    08 Panda Pediatrics
                      x.    09 Lawrence Memorial Hospital
                      y.    10 Solace Pediatric Home Healthcare
                      z.    11 Kids First Pediatrics of Georgia
                      aa.   12a Children's Hospital Colorado
                      bb.   12b Children's Hospital Colorado
                      cc.   12c Children's Hospital Colorado
                      dd.   12d Children's Hospital Colorado
                      ee.   12e Children's Hospital Colorado
                      ff.   12f Children's Hospital Colorado
                      gg.   12f Children's Hospital Colorado, Update
                                     4
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 5 of 52
  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 5 of 52




                   hh.    12g Children's Hospital Colorado
                   ii.    13 Walgreen Company
                   jj.    14 University of Kansas Medical Center
                   kk.    15 Children's Eye Physicians
                   11.    15 Children's Eye Physicians, Update
                   mm. 16 Spark Home Health
                   nn.    17 Children's Dentistry
                   oo.    18 Boulder Medical Center — Broadway
                   pp.   18 Boulder Medical Center (bill)
                   qq.   19a Edgepark Medical Supplies (2)
                   rr.   19b Edgepark Medical Supplies
                   ss.   20 Prosthetic & Orthotic Group
                   tt.   21 CVS Pharmacy
                   uu. 22a Estrella Home Health Care, Inc.
                   vv. 22b Estrella Home Health Care, Inc.
                   ww. 22c Estrella Home Health Care, Inc.
                  xx. 22d Estrella Home Health Care, Inc.
                  yy. 23 Apria Billing
                  zz.    24 Saint Luke's Regional Lab
                  aaa. 25 Boulder Valley Vision Therapy, PC
                  bbb. 26 Front Range Eye Associates
                   ccc. 27 Apria Healthcare
                  ddd. Solace Pediatric Home Healthcare, Update
                  eee. A Rise Above Home Care
                  fff. Linkia
                  ggg. Kid Spot Physical Therapy
                  hhh. Children's Hospital Colorado Occupational Therapy
                         Broomfield
                  iii.   WMC Records, Produced October 2017 to KM
                  jjj. WMC Records, Produced November 2017 to KM
                  kkk. WMC Records, Produced March 2017 to KM
                  111.   VCHSF Records, Produced April 2017 to KM
                  mmm. VCHSF Records, Produced August 2017 to D&G
                  nnn. Radiology Reports Produced to KM
                  000. Nutrition Letter by Diana Hieb MSN, APRN, CMH
                  ppp. Diagnosis Sheet by Matthew Mayer, MD, Children's
                         Hospital Colorado, dated 03/27/19
                  qqq. Letter by Molly Hemenway, DNP, dated 05/31/18

                  Plaintiff will continue to supplement his medical records from
                  his treating physicians and the parties will stipulate to their
                                  5
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 6 of 52

  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 6 of 52




                     foundation unless good cause exists.

             2.     Medical bills, itemizations, paid amounts, and updates for the

       care and treatment of D.M., including, but not limited to:

                    a.     Apria Healthcare
                    b.     Boulder Medical Center
                    c.     Boulder Valley Vision Therapy
                    d.     Care Centrix
                    e.     Children's Eye Physicians
                    f.     Children's Hospital Colorado
                    g.     Children's Mercy Hospital
                    h.     Children's Mercy Hospital Professional
                    i.     Colorado University Medicine Physicians
                    j.     Edgepark Medical Supplies
                    k.     Hanger Clinic
                    1.     Heartspring
                    m.     Numotion/United Seating & Mobility
                    n.     Nutritional Medicinals
                    o.     Solace Pediatric Home Healthcare
                    P.     Spark Home Health
                    q.     Orthotic Prosthetic Solutions
                    r.     Prosthetic & Orthotic Group
                    s.     A Rise Above Home Care
                    t.     Estrella Home Health
                    u.     Linkia
                    v.     Kid Spot Physical Therapy

                     Plaintiff will continue to supplement his medical records from
                     his treating physicians and the parties will stipulate to their
                     foundation unless good cause exists.

 c.    The following records can be offered without foundation witnesses:

             1.     Insurance documentation related to care and treatment of D.M.,

       including:

                     a.     Lien — Aetna, including Itemized Summary of Claims
                            Paid
                                      6
     Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 7 of 52
        Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 7 of 52




                            b.     Lien — Cigna, including Itemized Summary of Claims
                                   Paid
                            c.     Lien — Medicaid, Including Itemized Summary of
                                   Claims Paid

                     2.     D.M.'s school records

                     3.     Verizon Wireless Billing Logs:

                            a.     02-24-17 to 03-23-17
                            b.     03-24-17 to 04-23-17

                     4.     Sprint Cellular Records:

                            a.     Bala Bhaskar Reddy Bhimavarapu, M.D.

                     5.     Recorded Phone Call:

                            a.     Kelli Morgan/CMH personnel (two separate phone
                                   calls)

3.     FACTUAL CONTENTIONS.

       Plaintiff, through his natural guardian and next friend, filed his federal court

Complaint on April 9, 2018, alleging medical malpractice against Defendants resulting

from the medical care he received on March 5 and 6, 2017. Plaintiff alleges that on March

6, 2017, he suffered a medically preventable stroke that left him with right-side paralysis,

neurological damage and other physical injuries that permanently changed his and his

parents' lives. Defendants deny Plaintiff's allegations

       a.     Contentions of Plaintiff.

       Prior to March 5, 2017, D.M. was a healthy, active five-year old who loved being a

big brother to his two young foster sisters whom his parents had taken in and raised. D.M.

                                             7
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 8 of 52

       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 8 of 52




and his parents, Kevin and Kelli Morgan, lived in Haysville, Kansas where D.M. enjoyed

kindergarten, riding his bicycle, rock climbing and helping his parents garden. On March

6, 2017, D.M. suffered a catastrophic stroke that left him with right-side paralysis,

neurological damage and other physical injuries that have permanently changed his

life. D.M.'s stroke occurred after D.M. presented emergently and was seen by the

Defendants with complaints of sudden and severe headache, dizziness, nausea, unbalance,

vomiting, lethargy, weakness and reduced consciousness. After D.M. suffered the stroke,

a CT scan was ordered which revealed a brainstem tumor and significant obstructive

hydrocephalus. Emergent surgery was successfully performed to remove the tumor but as

a result of D.M.'s elevated intracranial pressure caused by the obstructive hydrocephalus,

D.M. suffered a major brainstem stroke to the left/medial pons region of his

brain. Subsequent pathology testing later confirmed that D.M. had a very treatable form

of medulloblastoma and he completed his treatment and has a high probability of long-

term survival. Unfortunately, the injuries D.M. sustained as a result of the stroke are

permanent and catastrophic.

      On March 3-5, 2017, five-year old D.M. began suffering symptoms of dizziness,

nausea, headache, unbalance, vomiting and lethargy. While at church on the evening of

March 5, 2017, D.M. suffered a headache so severe that he began to scream uncontrollably.

The Morgans picked up D.M. and they immediately drove to the Wesley Medical Center-

Woodlawn Emergency Room. During the drive, D.M.'s headache subsided but his

condition remained emergent.
                                            8
     Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 9 of 52
        Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 9 of 52




       The Morgans arrived at the Wesley emergency room entrance and Kelli carried

D.M. into the emergency room at approximately 6:20 p.m. because he was too weak to

walk by himself. Kelli reported to the front desk that D.M. presented to the emergency

room because of a sudden headache and nausea. Kelli then described D.M.'s current

conditions: a sudden severe headache, nausea for two days, dizziness and unbalance. A

portion of Kelli's report is memorialized in the Wesley triage sheet.

       After triage, Defendant Grover then saw D.M. for less than 10 minutes and

diagnosed him with strep throat. Grover never reviewed the triage report where Kelli

reported D.M. suffering from a sudden and severe headache, nausea, dizziness and

unbalance or any of the nurse charting or nursing notes when assessing D.M. Grover failed

to list a differential diagnosis and she did not chart her treatment of D.M. for over 3.5 hours

and her chart contains numerous mistakes and errors.

       While at the Wesley Woodlawn emergency room, D.M. began to vomit. He

vomited multiple times in the emergency room but Grover discharged D.M. with a

diagnosis of strep throat and a prescription for antibiotics at 7:19 p.m.

       Defendant Faimon supervised Grover's treatment of D.M. However, Faimon never

saw D.M. Instead, Faimon subsequently reviewed the chart and approved Grover's

treatment at approximately 10:30 p.m. that night. In doing so, Faimon spent less than one

minute reviewing the chart before signing off and he never reviewed the nursing notes or

the triage report where it was confirmed that D.M. presented with sudden and severe

headache, nausea, dizziness and unbalance.
                                              9
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 10 of 52

       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 10 of 52




       After his discharge, the Morgans brought D.M. home and watched as his condition

continued to worsen. He became more lethargic and continued to vomit. They were

concerned that D.M. suffered from meningitis or similar acute neurological emergency and

they began performing internet searches for meningitis and complications of strep throat.

       On March 6, at approximately 1:45 a.m., Kelli tried to call D.M.'s primary care

physician to seek more help. Her phone call was automatically transferred to an operator

at Children's Mercy Hospital in Kansas City. In the call, Kelli described D.M.'s worsening

condition. She reported to the Children's Mercy operator that D.M. had been at the

emergency room around 6 p.m., that he had suffered nausea for the past several days, that

he suffered disorientation, that he had a "really bad" headache at church, that he had

vomited multiple times and that she was concerned that D.M. suffered from something

more serious than strep throat.

       Thereafter, a Children's Mercy nurse called Kelli back at approximately 2:05

a.m. In the meantime, the Morgans decided D.M.'s condition was worsening so Kelli

drove D.M. back to the emergency room: This time, they went to Via Christi St.-Francis.

In the second call, Kelli again reported that D.M. had been to the emergency room earlier

that evening, that she was concerned D.M. suffered from a more serious complication than

strep throat, that D.M. had suffered from a "severe" headache, that he had been nauseous

for several days and that he had vomited multiple times that night. Kelli also reported that

she was driving to the Via Christi St. Francis emergency room. The Children's Mercy

nurse agreed that Kelli should take D.M. back for further treatment.
                                            10
   Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 11 of 52

       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 11 of 52




      Kelli and D.M. arrived at the Via Christi St. Francis emergency room at

approximately 2:15 a.m. Kelli again carried D.M. into the emergency room where they

waited for D.M. to be seen.

      Throughout the morning of March 6, Kevin and Kelli remained in contact via text

messages. In their contemporaneous messages, Kelli confirms that D.M. was asleep by

2:26 a.m. Kelli later noted that D.M. was "very sleepy" and that he "couldn't stand for

weight." At 4:43 a.m., Kelli texted: "Haven't even see a dr. At least he's getting

fluids. Idk [I don't know] why we haven't seen anyone."

      At 4:48 a.m., D.M. was seen by Defendant Daney, who was an employee of

Defendant CEP. Because the emergency room was busy that night, Defendant Daney

actually saw D.M. in a janitor's closet converted into an exam room. Defendant Daney

labeled D.M. as a "FAILED OUTPATIENT." Defendant Daney's written history of D.M.

focuses solely on his previous emergency room visit and the diagnosis of strep throat but

lacks any detail as to the presentation of complaints of sudden severe headache, nausea,

unbalance, dizziness and vomiting. Defendant Daney admitted D.M. for observation at

5:04 a.m. after consulting by phone with Defendant Dr. Bala Bhimavarapu ("Bala"), the

admitting physician.

      After his admission, D.M. was seen by three family practice resident physicians

(Defendants Connor Hartpence, Stephanie White and Jamie Borick) and a medical student

(Samuel Dumontier). Defendant Hartpence, a first-year resident, saw D.M. shortly after

he was admitted at 5:18 a.m. and he obtained the following signs and symptoms of D.M.'s
                                           11
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 12 of 52

       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 12 of 52




acute neurological emergency: "On Sunday, pt [patient] complained of headache,

dizziness, and worsening nausea and several episodes of emesis..." Defendant Hartpence

reported this information to Defendant Bala. Defendant Bala agreed that D.M.'s

neurological exam should be deferred and that D.M. should be discharged later that day.

       Thereafter, Defendant White (third year resident) saw D.M. at 6:15 a.m. and she

also obtained the following information from Kelli: "Per mom, he was nauseated, dizzy

and had a headache at home which is what prompted the hospital visit. He vomited every

30 minutes . . . He is very sleepy this morning and mom is worried about how sleepy he is

. . ." D.M.'s neurological exam was again deferred.

       At 6:57 a.m., third year medical student Dumontier noted that D.M. was "Non

arousable." This information was allegedly reviewed by Defendant Borick at 8:37

a.m. Defendant Borick did not perform a neurological exam. Defendant Borick later cut

and pasted Dumontier's medical history which contained his observation that D.M. was

"Non-arousable" into her own history for D.M.

       At 8:31 a.m., Kevin texted Kelli: "How is he?" Kelli responded: "He's still asleep."

Sometime before 10:00 a.m. on March 6, D.M. suffered a major stroke to the left pons

region of his brain caused by sustained increased intracranial pressure. At approximately

10:00 a.m., D.M. stopped breathing and a code blue was called. Dr. Bala did not see D.M.

until after he coded.

       Other health care providers responded to the code blue and successfully resuscitated

D.M. He then received a C.T. scan which confirmed D.M. suffered from increased
                                            12
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 13 of 52

       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 13 of 52




intracranial pressure and it identified the brain tumor. Thereafter, a neurosurgeon

successfully removed D.M.'s tumor and relieved the elevated intracranial pressure but the

damage was already done. D.M. successfully completed treatment for the tumor and he is

cancer-free and has a very good long-term prognosis for survival. Unfortunately, D.M.

continues to suffer from the catastrophic injuries caused by the stroke.

       b.     Contentions of Defendants Grover and Faimon

       On March 5, 2017, D.M. presented to Wesley Woodlawn with his Mother. DM was

seen by Wesley Woodlawn Nurses Harding and Judd who noted in handwriting on a paper

intake form a history of headache, nausea, dizziness, unbalance, throat red the other day,

no fever, no vomiting. D.M.'s mother reported the headache began prior to arrival when

he was not allowed to staple something at church, it was not described as "sudden and

severe" to anyone at Wesley. No history of vomiting, lethargy, weakness, inability to stand

or walk normally, mental changes or reduced consciousness was given or observed. No

one noted DM to be ill appearing; he was noted to be awake, alert and oriented.

      Neither Nurse identified any alarming signs or symptoms and triaged DM to be seen

in Ready Care by PA Grover. Nurse Judd performed a nursing assessment, including a

GSC of 15, which indicates normal neurologic function. Nurse Judd and PA Grover were

both experienced with working in the emergency department and worked together often.

It was their practice to verbally communicate about patients they were seeing and Nurse

Judd would communicate any concerning history or symptoms to PA Grover. The intake

form includes handwriting by three people, including Nurses Harding and Judd.
                                            13
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 14 of 52
       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 14 of 52




        The paper intake form was not part of the electronic health record and while it may

have been with the nurse in the room or at the nurse's station it was not provided to the

physician or PA. Typically, information gathered by the nurses was communicated

verbally and when the nurse completed her charting in the computer that would be

accessible for others to review.

       DM was seen by Bridget Grover, PA, who obtained a history, went through a review

of systems, formulated a differential diagnosis, performed an assessment, including a

neurologic assessment, issued orders, obtained lab results and ultimately made a diagnosis

of strep. PA Grover provided a prescription for antibiotics and discharge instructions. PA

Grover was not contacted for any additional care after DM was discharged.

      Discharge instructions were provided that advised return if DM's condition

worsened and these instructions were reviewed with DM's mother. After DM was home

and the prescribed antibiotics were administered he began to vomit. According to his

parents' account, DM vomited repeatedly when at home, was difficult to wake, and was

not able to answer questions as they expected; they were concerned and decided to seek

additional medical care. They did not return to Wesley Woodlawn instead they sought care

at Via Christi. As a consequence, Wesley providers did not have an opportunity to assess

any change in condition.

      After DM had departed, Dr. Faimon, in the normal course as required by Wesley

policy, reviewed PA Grover's charting. He found PA Grover's charting to be in order and

complete and acknowledged his review by adding his signature.
                                           14
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 15 of 52
       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 15 of 52




       At Via Christi, in the morning hours of March 6, 2017, DM was seen by multiple

providers, including experienced emergency department nurses and nurses on the floor,

APRN Daney, three Residents, and a medical student. Report of some of the interactions,

observations and assessments of DM were provided to Dr. Bala in formulating a plan for

DM's care and treatment. None of the Via Christi providers heard, saw or found anything

that caused them to question the diagnosis of strep throat.

       Unfortunately, DM had a rare condition that developed in an unusual way; the

course, timing and presentation were unusual for medulloblastoma. Upon D.M.'s initial

presentation to Wesley Woodlawn he had symptoms consistent with strep and tested

positive for strep. It was reasonable to make that diagnosis, treat for that condition and

discharge with instructions to return if his condition worsened.

       The specific facts and evidence to support the above contentions and denials is

found within the medical records, the deposition testimony, the experts' reports and

deposition testimony, documents disclosed through discovery, medical literature, the

anticipated testimony and evidence to be presented at trial and applicable Kansas law.

       c.     Contentions of Defendant Chambers-Daney

       Plaintiff (5 years old) presented to the Via Christi — St. Francis emergency

department in the early morning hours of March 6, 2017 (approximately 2:30 a.m.). The

chief complaint provided by his mother, Kelli Morgan, was nausea, vomiting, diagnosed

with strep throat earlier in the night and unable to keep antibiotics down. This was provided

to Via Christi nursing staff involved in the triage assessment. Plaintiff had been evaluated
                                             15
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 16 of 52

       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 16 of 52




8 hours earlier at Wesley Woodlawn ER and diagnosed with strep throat and discharged

with antibiotics. At Via Christi, Mrs. Morgan also reported that Plaintiff had a sore throat

for an unknown time, and that his sister had just had her tonsils out, so Mrs. Morgan was

worried Plaintiff was too afraid to say something. Mrs. Morgan reported Plaintiff had been

vomiting every hour, although Plaintiff did not vomit while in the emergency department.

       Mrs. Chambers-Daney, an advanced practice registered nurse, assessed Plaintiff in

triage room one. Plaintiff was sitting up in the chair, followed all commands and was

responsive to Mrs. Chambers-Daney in an appropriate way. As a part of the exam, Mrs.

Chambers-Daney viewed Plaintiff's throat and noted erythema (redness). Plaintiff was

tired but his neurologic status was within normal limits.

       After obtaining a history and examination, as well as standard lab tests, Mrs.

Chambers-Daney ordered Zofran and fluid resuscitation. Plaintiff improved after fluids and

Zofran were administered. Mrs. Chambers-Daney ordered his admission to the hospital and

consulted the pediatric hospitalist. The pediatric hospitalist directed resident physicians

come to the ER to evaluate Plaintiff in the emergency department and prepare the

admission orders/plan. Plaintiff was then admitted at approximately 5:00 a.m. Mrs.

Chambers-Daney was responsible for the Plaintiffs care for approximately two hours and

completed the process to have admitted to the hospital to the pediatric service.

      At approximately 10:00 a.m., while admitted in the pediatric unit, Plaintiff became

unresponsive and a code blue was called. Plaintiff was resuscitated and subsequently

diagnosed with a Grade 4 WNT medulloblastoma tumor near his pons and brainstem.
                                            16
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 17 of 52
       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 17 of 52




Plaintiff's tumor required emergent surgical resection, chemotherapy and radiation.

Plaintiff was also subsequently diagnosed with a stroke. Plaintiff's tumor was not

metastatic, although there is still a chance it will reappear. Plaintiff has sequela from the

tumor and the necessary treatment.

       d.     Contentions of Defendant CEP

       This medical negligence case involves a five-year-old, D.M., who presented to the

Emergency Department at Via Christi hospital at around 2:30 a.m. the morning of March

6, 2017. His chief complaint was recorded as "Nausea and vomiting, was just diagnosed

with strep tonight at Wesley, mom concerned unable to keep meds down to treat it." The

triage nurse, Aaron Kent, assessed Plaintiff to be alert, oriented, but sleepy. Vital signs at

2:31 a.m. were pulse 91, blood pressure 124/69, respiratory rate 20, 02 at 97%, and Faces

Pain Scale of "0". Vital signs at 4:01 a.m. were pulse 67, respiratory rate 16, and 02 at

97%. APRN Daney received a history from D.M.'s mother, Kelli Morgan, that Plaintiff

had a sore throat for an unknown length of time, that his sister had her tonsils taken out

recently, and Mrs. Morgan was worried that D.M. was too afraid to admit having a sore

throat because he may need his tonsils removed too. Mrs. Morgan also advised APRN

Daney that D.M. had been to Wesley the night before where he got diagnosed with strep

throat, but since discharge he had been vomiting every hour and unable to keep his

medications down. There was nothing in the history or physical examination by anyone to

suggest neurological involvement including headache, clutching the back of head

screaming, dizziness, off-balance, difficulty standing or walking, protruding eyeballs, or
                                             17
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 18 of 52

       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 18 of 52




slurring of words. To the contrary, D.M. was described as alert, in no acute distress, but ill

appearing. His Glasgow Coma Scale in the ED at 4:29 a.m. was scored at 15.

Neurologically, he was described as "sleepy." In the ED, D.M. received intravenous fluids

and medication to treat his nausea and vomiting. APRN Daney contacted a pediatrician,

Dr. Bala, for admission to an observation unit, and Dr. Bala agreed to accept the admission.

Her differential diagnoses at that time included viral pharyngitis, streptococcal pharyngitis,

viral syndrome and/or upper respiratory infection, and she handed off care to Dr. Bala and

the resident physicians shortly after 5:00 a.m. Defendant Chambers-Daney had no further

contact with D.M. that morning.

       At around 10:00 a.m. that morning, D.M. was discovered to be in distress, leading

to a code blue call and radiological testing, which revealed a large brain tumor that was

eventually diagnosed as medulloblastoma, a rare brain tumor.

       Dr. Raymond Grundmeyer performed surgical resection of the tumor starting

around 2:30 p.m. the afternoon of March 6. An MRI performed on March 7 revealed that

D.M. had also suffered strokes in the left pontine and the corpus callosum. D.M. then

underwent a course of chemotherapy, radiation, and rehabilitation.

       Plaintiff seeks a sole theory of recovery against CEP — vicarious liability. As for

Plaintiff's vicarious liability claim against CEP for the actions of Defendant Chambers-

Daney in treating D.M., CEP denies that Chambers-Daney was negligent in the care and

treatment of D.M. Chambers-Daney obtained nearly the same history that was obtained

by the triage nurse, Aaron Kent. The care that Chambers-Daney provided was appropriate
                                             18
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 19 of 52
       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 19 of 52




and consistent with the standard of care in the circumstances of D.M.'s presenting

complaints, the history presented by his mother, and the physical examination performed.

Indeed, Plaintiff's own experts have admitted that the decision by Chambers-Daney to

admit D.M. to the floor more likely than not saved D.M.'s life. In accordance with the

standard of care for an emergency room mid-level, Chambers-Daney conducted a prompt

evaluation of D.M., she stabilized his presenting condition, and then determined an

appropriate disposition, which was admission to the floor. D.M. was seen by multiple

medical providers at two different hospitals, none of whom have indicated that they

suspected a brain tumor or increased intracranial pressure, or that the circumstances should

have led them to such a concern. D.M.'s history and examinations gave no one any reason

to suspect a brain tumor.

       On the issue of medical causation, Plaintiff has developed no evidence, beyond mere

speculation, that D.M.'s outcome would have been any different if earlier CT imaging

and/or medical interventions had occurred. Plaintiff also asserts that all or nearly all of his

current physical and cognitive limitations are directly traceable to the left pontine stroke

that he suffered. However, the evidence will demonstrate that most of D.M.'s deficits are

directly attributable to the brain tumor, its resection, and the chemotherapy and radiation.

In other words, D.M. would have been in nearly the same condition if an earlier diagnosis

had been made. To this day, MRI imaging of the brain reveals cerebellar volume loss from

the tumor and its resection, which can and does have a profound impact on D.M.'s current

condition.
                                             19
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 20 of 52
        Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 20 of 52




       D.M.'s brain tumor was a subtype that is prone to bleeding, and a significant, sudden

bleed developed at or around the time of D.M.'s code event through no one's fault. D.M.'s

left pontine stroke, more likely than not, occurred at or around the time of surgery to

remove the tumor when the pressure in the brain was relieved that caused an upward

herniation, or a "vasospasm" type event where the distorted brain tissue and blood vessels

from the tumor and pressure were decompressed, resulting in the infarct. This event likely

would have occurred even if surgery had been performed earlier.

       e.      Contentions of Defendants Hartpence, White and Borick

       Connor Hartpence, M.D., Stefanie White, M.D., and Jamie Borick, M.D. were all

resident physicians in the University of Kansas family practice residency program in

Wichita, Kansas. While each of these defendants is a separate person, entitled to be

separately judged, they will be discussed together so as to avoid unnecessarily extending

the length of this pretrial order.

       At the time in question, Dr. Hartpence and Dr. Borick were first-year residents

(interns), whereas Dr. White was a senior resident. Their involvement in this case occurred

during the second hospital visit at issue, which occurred at Via Christi St. Francis Medical

Center. The first visit occurred when D.M., the minor plaintiff, presented to the Wesley

Medical Center emergency room with his parents at 18:19 p.m. on March 5, 2017. The

provider's clinical impression at Wesley was "strep throat." and D.M. was discharged to

home at 19:03 p.m.

       Approximately seven hours after being discharged home from the Wesley
                                            20
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 21 of 52
       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 21 of 52




emergency department, the Morgans took D.M. to the emergency department at Via Christi

St. Francis Medical Center. They arrived at 2:22 a.m. on March 6, 2017. The nature of the

presenting complaint had changed since the Wesley visit. The chief complaint at Via

Christi was "nausea & vomiting, was just diagnosed with strep tonight at Wesley, mom

concerned unable to keep meds down to treat it." They came to Via Christi with a primary

concern being to make sure D.M. received the medication he needed to fight the strep

throat. This is a very common presentation in emergency medicine. A child has a

diagnosis, such as strep throat, but due to vomiting is unable to keep medication down.

The parents become understandably concerned the illness is not being effectively treated

and go to the emergency room. The emergency department will then provide medication

for the nausea and vomiting, give rehydration if appropriate and admit the child for

observation. At that point, the child, if no longer vomiting and able to sleep, is allowed to

sleep through the night and is assessed in the morning. If, as is true in most circumstances,

the child is then able to keep oral medication down, he or she can be discharged home.

       In short, at the time Dr. Hartpence, Dr. White and Dr. Borick entered the picture,

the child had been diagnosed with strep throat at two different emergency departments and

was being admitted largely to assure medication management and hydration.

       On March 6, 2017, Dr. Hartpence was working on the pediatric floor at Via Christi.

One of his responsibilities was to accept admissions to the floor from the emergency

department. The practice within the residency program was for the faculty member, acting

as attending physician, to call the senior resident to report that a patient needed to be
                                             21
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 22 of 52
        Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 22 of 52




admitted. The senior resident would then call the intern/first-year resident and briefly

describe the case. At that point, it became the role of the junior resident/intern to do the

history and physical examination. Upon completion of the exam, he would formulate an

assessment and plan and speak with the senior resident. The senior resident would then

conduct his or her own evaluation of the patient and the two residents would discuss the

case. At that point, it would become the junior resident's role to call the attending physician

where they would discuss the assessment and plan of care, as well as other matters.

       Pursuant to normal protocol, Dr. Hartpence, as a first-year family practice resident,

conducted the history and physical of D.M. His findings were entirely consistent with the

diagnosis of strep throat. By this time, D.M.' s vomiting had been controlled by medication.

Part of the routine H&P involves a brief neurological examination. By the time Dr.

Hartpence saw D.M., he was asleep and remained asleep during the exam. He would

respond to stimulus from the exam, but never fully awakened. Sleepiness was expected

since he had gone many hours through the night without sleep. Dr. Hartpence elected to

defer the neurological exam to the floor, rather than wake D.M. Waking a sleeping child

merely to complete the chart on something unrelated to the working diagnosis was not

medically necessary. In any case, a neurological exam on a sleepy child, awakened from

deep sleep, would have been very difficult to complete and would likely have led to

unsatisfactory results.

       Shortly after Dr. Hartpence's examination, Dr. White, the senior resident, briefly

saw D.M. This was done pursuant to not nal residency protocols for the senior resident to
                                             22
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 23 of 52

       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 23 of 52




sign off on new admissions. It was not Dr. White's job to do a complete history and

physical duplicative of that conducted by Dr. Hartpence. Nothing about the child's

presentation struck Dr. White as inconsistent with the diagnosis of strep throat and she

agreed with the plan. Pursuant to normal practices, she would then have conferred with

Dr. Hartpence. The plan was to let D.M. sleep, then complete the remaining parts of the

exam in the morning and administer oral antibiotics. Assuming D.M. was able to keep the

oral antibiotics down he would likely be discharged later in the day. Also pursuant to

residency procedures, Dr. Hartpence then called the attending physician, Dr. Bala, and gave

him a complete rundown on the case. Dr. Bala agreed with and approved the plan. D.M.

was then admitted for "observation," which means the patient is not expected to stay as

long as 24 hours.

       Later that morning, Dr. Borick came on duty. She was given report by Dr. White

and was told of the diagnosis of strep throat and of the plan to allow the child to sleep and

then see whether he could keep down his oral antibiotics after he awoke. Dr. Borick did

briefly enter D.M.'s room and found him asleep. She advised Mrs. Morgan that she

wouldn't wake him up and that they would assess things in the morning when he was

awake. She did conduct a very limited physical examination before leaving the room. She

saw nothing concerning.

       D.M. was later diagnosed with an extremely rare brain tumor.

       f.     Contentions of Defendant Bala Bhaskar Reddy Bhimavarapu

       Dr. Bala Bhaskar Reddy Bhimavarapu [Dr. Bala], at home at the time, was contacted
                                             23
     Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 24 of 52

       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 24 of 52




by Ms. Chambers-Daney from the Via Christi ED and placed a call back to her at 4:59

a.m. They discussed D.M. and together facilitated his admission to the hospital. Their

collective action saved D.M.'s life. Dr. Bala contacted Dr. White at 5:02 a.m. to activate

the residency service to see D.M. In turn, Dr. Hartpence saw D.M., conducted a History

& Physical and at 6:26 a.m. he and Dr. Bala discussed D.M.'s presentation and care

plan. Within minutes of Dr. Bala's arrival to the hospital and before he had reviewed all

of D.M.'s records or been able to see him, D.M. coded at a few minutes before 10 a.m.

4.     LEGAL CLAIMS AND DEFENSES.

       a.     Legal Claims of Plaintiff.

       Plaintiff asserts that he is entitled to recover upon the following theories:

       It is anticipated that Counts II and III of Plaintiff's First Amended Complaint will

be dismissed by the Court following a hearing on Plaintiff's motion to approve a settlement

with Defendants Wesley Medical Center, Lisa Judd, R.N., Via Christi Hospitals Wichita,

Inc. and Aaron Kent, R.N.

       Plaintiff will proceed to trial with respect to Count I and his allegations that

Defendants Grover, Faimon, Daney, Hartpence, White, Borick and Bhimavarapu were

negligent and deviated from the appropriate standard of care in their treatment of D.M. in

the following respects on March 5-6, 2017:

       1.    Failing to consider a differential diagnosis that involved an intracranial

             process involving increased intracranial pressure;


                                             24
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 25 of 52

  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 25 of 52




  2.    Failing to rule out a neurological problem as being the cause of D.M.'s

        complaints and presentation;

  3.    Failing to conduct a more complete and adequate neurological examination

        of D.M.;

  4.    Failing to perform a proper physical examination;

  5.    Failing to take a proper history of D.M.'s complaints and symptoms;

  6.    Failing to obtain a proper history regarding D.M.'s headache;

  7.    Failing to order immediate head imaging to rule out elevated intracranial

        pressure;

  8.    Failing to order head imaging;

  9.    Failing to order a head CT stat;

  10.   Failing to perform and document a proper differential diagnosis;

  11.   Failing to properly diagnose;

  12.   Failing to diagnose elevated intracranial pressures;

  13.   Failing to consider an intracranial process;

  14.   Failing to obtain a neurological consultation;

  15.   Failing to follow up on abnormal labs;

  16.   Failing to obtain vital signs;

  17.   Failing to follow up on abnormal vital signs;

  18.   Failing to review the complete medical chart including the nursing notes and

        triage sheet.
                                         25
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 26 of 52

       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 26 of 52




       In addition to the aforementioned, Dr. Faimon also deviated from the standard of

care and was negligent in the following respects:

       1.     Failing to properly supervise Bridget Grover;

       2.     Failing to perform a complete review of D.M.'s medical chart;

       3.     Failing to not personally examining D.M.;

       4.     Failing to consider a differential diagnosis that involved an intracranial

process involving increased intracranial pressure.

       In addition to the aforementioned, Dr. Faimon and Bridget Grover deviated from

the standard of care and were negligent in the following respects:

       1.     Failing to review the entire medical record including nursing notes;

       2.     Failing to review the entire medical record including the triage notes

       3.     Failing to properly observe D.M. for a longer period of time to insure fluid

toleration;

       4.     Failing to observe D.M.'s gait and recording the same;

       5.     Failing to obtain a blood pressure.

       In addition to the aforementioned, Nurse Practitioner Daney deviated from the

standard of care and was negligent in the following respects:

       1.     Failing to properly evaluate and document a complete neurological exam in

a child who presented to the emergency department and is described as "ill appearing,"

"SLEEPY;"
                                            26
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 27 of 52
       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 27 of 52




       2.     Failing to properly evaluate and document a complete neurological exam in

a child who presented to the emergency department with the symptoms of vomiting and

headache;

       3. Failing to obtain emergent neuro-imaging.

       In addition to the aforementioned, Dr. Bala deviated from the standard of care and

was negligent in the following respects:

       1.     Failing to consider the complexity of D.M.'s condition;

       2.     Failing to obtain a comprehensive history of D.M.'s symptoms from Daney;

       3.    Failing to obtain a comprehensive history of D.M.'s symptoms and his

physical and neurological condition from Residents Hartpence, White & Borick;

       4.    Failing to personally examine D.M;

       5.    Failing to ask additional questions regarding D.M.'s symptoms and condition

including his headache, dizziness, nausea and vomiting;

      6.     Failing to ask questions about D.M.'s prior Wesley Medical Center-

Woodlawn admission and his complaints leading to that admission.

      In addition to the aforementioned, Dr. Borick deviated from the standard of care and

was negligent in the following respects:

             1.     Failing to respond to D.M. being unarousable.




                                           27
     Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 28 of 52
         Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 28 of 52




         Defendant CEP is liable under the doctrine of respondeat superior because

Defendant Daney was an agent/employee of CEP and was acting within the course and

scope of her employment.2

           Plaintiff will also proceed to trial with respect to Count IV and Plaintiff's claims

for punitive damages against Defendants to punish and deter similar conduct.

         Defendants object to Plaintiff's contentions as they are duplicative and repetitive.

Defendants ask the Court for relief from the repetitive nature of plaintiff's Legal

Claims/contentions against individual and all defendants (repeated, though not materially

different, claims about history taking, head imaging, differential diagnoses, reviewing

records and performing a full neuro exam). If not resolved at the time of Pretrial,

Defendants wish to preserve their objections to the duplicative and repetitive contentions.

Additionally, Defendants object to any claims that were not properly disclosed during

discovery or are unsupported by expert disclosures/opinions. This objection is overruled.



         b.       Defenses of Defendants.

                  General objections of Plaintiff to all Defendants' contentions regarding

comparative fault. Plaintiff objects that if any defendant is comparing fault with any other




2 Plaintiff proposes to add the sentence "The aforementioned deviations from the standard of care are more fully laid
out in Plaintiff's expert reports and deposition testimony." Defendant Bala objects to this sentence. To state the
claims "are more fully laid out" in the expert reports and deposition testimony demonstrates this sentence is
duplicative of the claims already enumerated. Additionally, it is catch-all and vague in nature, therefore inconsistent
with the specificity required of a Pretrial Order. The other defendants concur. This objection is sustained as
improperly incorporating contentions from an external document.
                                                         28
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 29 of 52

       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 29 of 52




party, they must specifically include those allegations in the Pretrial Order. (Pursuant to

the Local Rules, "If applicable, identify all persons or entities whose fault is to be compared

for purposes of K.S.A. 60-258a .... Also, list the specific grounds of comparative fault

which is claimed.") Defendants assert that the comparative fault allegations are adequately

described and that each defendant has advised plaintiff throughout discovery that plaintiff's

contentions of fault against any defendants dismissed, and claims against same abandoned,

would be asserted by incorporation. This objection is overruled. Defendants may assert

comparative fault against any party or former party based on the claims made against that

party by the plaintiff in this Pretrial Order.

               i.     Defendants Bridget Grover, PA-C and Gregory Faimon, M.D.

       assert the following defenses:

              1       Defendants Grover and Faimon deny all claims of negligence asserted

               against them generally and specifically by Plaintiff, and specifically deny

               any departure from the applicable community standards of medical care with

              respect to the care and treatment provided to DM,

              2.      Defendants Grover and Faimon deny they departed from the standard

              of care in considering, formulating, or documenting a differential diagnosis.

              They deny any departure from the standard of care in taking the history, in

              perfoiiiiing the work-up, and in forming a diagnosis.

              3.      Dr. Faimon denies any breach from the standard of care in his

              supervision of PA Grover or in his review of her care.
                                                 29
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 30 of 52
  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 30 of 52




        4.     Defendants Grover and Faimon deny any care provided or not

        provided by either of them caused or contributed to cause the injuries and

        damages claimed by Plaintiff.

        5.     Defendant Faimon denies any physician-patient relationship was

        established with DM as he was never consulted about the patient or asked to

        see the patient and he did not provide any care and treatment for the patient.

       He acted reasonably in his supervision of PA Grover and he denies his

        subsequent review of PA Grover's charting was negligent or caused harm to

       DM.

        6.     Defendants Grover and Faimon deny Plaintiffs alleged injuries and

        damages are a result of any breach in the standard of care and further deny

       they are of the nature and to the extent alleged. Defendants did not cause the

        cancer; surgical removal of the brain tumor and subsequent chemotherapy

        and radiation would have been necessary in any event. Plaintiffs failure to

        recover fully is due to the cancer and the necessary treatment for the cancer,

        including the complications and risks of surgical intervention, chemotherapy

        and radiation treatment.

        7.     Plaintiff has insufficient evidence to satisfy the burden to prove

        D.M.'s outcome would have been different if earlier CT imaging and/or

        medical interventions had occurred.

        8.     Plaintiff cannot establish that the care and treatment at Wesley
                                        30
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 31 of 52

  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 31 of 52




        Woodlawn was the proximate cause of the claimed injures and damages.

        9.    There is no conduct, act or omission by PA Grover that supports any

        claim for punitive damages.

        10.   If Plaintiff was injured as a result of negligence, which claims are

        denied, then any resulting damages and injuries were due to the negligence

        of others over whom Defendants Grover and Faimon had no right or duty to

        control. K.S.A. 60-258a applies to this matter and comparative negligence

        of others, as separately alleged by Plaintiff must be compared if such

       negligence exists. In the event Plaintiff changes position in the case by

       settling with any other named or formerly named Defendant or, if any other

       Defendant is otherwise dismissed, Defendants Grover and Faimon reserve

       the right to incorporate Plaintiffs allegations of fault and utilize Plaintiff s

       evidence (including expert testimony) in support thereof against any such

       Defendant, pursuant to case law and Fed. R. Civ. P. 8(d) which allows for

       pleading in the alternative and/or hypothetical.

       11.    Defendants Grover and Faimon further contend that Plaintiff has not

       been injured or damaged to the extent alleged. The damages available to

       Plaintiff are limited to the appropriate statutory caps found under Kansas law.

       Grover and Faimon state that the damage cap as provided in K.S.A. 60-19a02

       applies. Grover and Faimon specifically assert that K.S.A. 60-19a02 is

       constitutional and enforceable in this case. Pursuant to the opinion of the
                                      31
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 32 of 52
  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 32 of 52




        concurring justice in Hilburn v. Enerpipe, 442 P. 3d 509 (June 14, 2019), the

        portions of K.S.A. 60-19a02 found unconstitutional should be severed, while

        leaving the substantive cap in place. Grover and Faimon allege severance is

        possible and proper, and for this reason, the cap remains constitutional and

        enforceable. Grover and Faimon further assert the Hilburn decision should

        not apply retroactively to causes of action which had accrued prior to the date

        of the decision due to the public's reliance on K.S.A. 60-19a02.

        12.    Defendants Grover and Faimon are healthcare providers and as such

        neither can be vicariously liable for the acts of any other healthcare provider

        (K.S.A. 40-3403(h); and the statutory limits on damages apply.

        13.    Defendants Grover and Faimon adopt and incorporate by reference

        the contentions and defenses presented by any other Defendant insofar as

        those contentions and defenses are consistent with the interests of Defendants

        Grover and Faimon.

        ii.    Defendant Jennifer Chambers-Daney, APRN, asserts the

  following defenses:

        1.     Mrs. Chambers-Daney denies all allegations of negligence and denies

        all claims of liability. Mrs. Chambers-Daney met the standard of care in all

        respects in the treatment provided to Plaintiff. Her care was reasonable,

        prudent and within the applicable standard of care for a nurse practitioner

        providing care in a Wichita, Kansas emergency department, or similar
                                      32
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 33 of 52
  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 33 of 52




        communities, under the same or similar circumstances, in March, 2017. The

        standard of care did not require a repeat rapid strep test and did not require

        Mrs. Chambers-Daney to order additional diagnostic testing, including

        emergent brain imaging, in the emergency department. Her

        recommendations and decision to admit Plaintiff met the standard of care.

        2.     Mrs. Chambers-Daney denies that Plaintiff's claimed injuries and

        damages were the result of any act of negligence or fault on her part, and she

        denies any causal connection between the alleged acts of negligence and the

        injuries and damages claimed. Mrs. Chambers-Daney did not cause

        Plaintiff's brain tumor or stroke. Mrs. Chambers-Daney did not cause

        Plaintiff to suffer any damages. Plaintiff had a severe, high risk condition

        prior to presentation to the ER on March 7, 2017, which would have required

        surgical resection, extensive chemotherapy and radiation therapy treatment,

        all associated with various risks, morbidities and potential mortality. To the

        contrary, her recommendation for admission likely saved Plaintiff's life.

       3.     Mrs. Chambers-Daney denies Plaintiff's claimed injuries and

        damages are of the nature or of the extent alleged. Plaintiff's claimed

        damages are greatly exaggerated, do not consider present value, and do not

       take into consideration Plaintiffs pre-existing tumor and related

        complications.


                                      33
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 34 of 52

  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 34 of 52




        4.     Moreover, Plaintiff's current claimed injuries and damages were the

        result of a pre-existing brain tumor and recognized complications arising

        from the same, for which Mrs. Chambers-Daney is not legally responsible.

        To the extent D.M. faces ongoing cognitive and physical impairments, these

        are caused by the effects of his tumor, its resection and the life-saving

        treatment Plaintiff received. Additionally, earlier surgery would not have

        reduced the risk of Plaintiff's stroke and it is highly unlikely resection of the

        tumor would have occurred prior to the sudden, rapid, and unpredictable

        change in Plaintiff's tumor, even if the tumor was discovered in the

        emergency department.

        5.     Mrs. Chambers-Daney does not believe any health care provider

        departed from the standard of care or that there was negligence on the part of

        any health care provider in this matter. Plaintiff's expert witnesses disagree

        and allege otherwise. As such, Mrs. Chambers-Daney reserves the right to

        compare her fault, if any, with the remaining party Defendants based upon

       the allegations and opinions of Plaintiff's expert witnesses.

       6.      If Plaintiff dismisses any other parties, Mrs. Chambers-Daney

       reserves the right to adopt Plaintiff's contentions of fault and evidence in

       support of the same, including experts against any such Co-defendant. Mrs.

       Chambers-Daney reserves the right to adopt Plaintiff's contentions against


                                       34
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 35 of 52

  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 35 of 52




        Co-defendants in the alternative or in the hypothetical in the event of the

        dismissal or settlement with Co-defendants.

        7.     Mrs. Chambers-Daney asserts that this case is controlled by various

        limitations upon damages as provided by Kansas law, including the

        limitation upon the recovery of non-economic damages. Mrs. Chambers-

        Daney states that the damage cap as provided in K.S.A. 60-19a02 applies.

        Mrs. Chambers-Daney specifically asserts that K.S.A. 0-19a02 is

        constitutional and enforceable in this case. Pursuant to the opinion of the

        concurring justice in Hilburn v. Enerpipe, the portions of K.S.A. 60-19a02

        found unconstitutional should be severed, while leaving the substantive cap

        in place. Mrs. Chambers-Daney alleges severance is possible and proper,

        and for this reason, the cap remains constitutional and enforceable. Mrs.

        Chambers-Daney further asserts the Hilburn decision should not apply

        retroactively to causes of action which had accrued prior to the date of the

        decision due to the public's reliance on K.S.A. 60-19a02

        8.     To the extent Plaintiff claims medical expenses in this case, Mrs.

        Chambers-Daney is entitled to any applicable credit, set-off, allowance,

        adjustment, accommodation for medical expenses that were credited, written

        off, otherwise extinguished, or not chargeable to Plaintiff pursuant to any

        law, contract, code or regulation.


                                      35
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 36 of 52
  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 36 of 52




        9.    Mrs. Chambers-Daney asserts that Plaintiff has failed, as a matter of

        law, to present necessary expert testimony to support a claim that Mrs.

        Chambers-Daney alleged negligence caused injury to Plaintiff. Moreover,

       Plaintiff has failed to establish a claim of punitive damages.

       10.    There is no conduct, act or omission by Mrs. Chambers-Daney that

       supports a claim for punitive damages. Plaintiff has failed to provide any

       evidence of grossly negligent, willful or wanton conduct by any defendant,

       let alone Mrs. Chambers-Daney who timely saw DM, provided treatment that

       improved his condition and then immediately admitted him to a tertiary

       medical center for evaluation by pediatric specialists.

       11.    Mrs. Chambers-Daney adopts and incorporates the allegations and

       contentions of Co-defendants unless these are specifically inconsistent with

       the above contentions.

       iii.   Defendant CEP asserts the following defenses:

       1.     In addition to all defenses set forth above in CEP' s contentions and

       Chambers-Daney's contentions and defenses, CEP states that at all times

       material hereto, its employee, Chambers-Daney, provided medical care,

       decisions, treatment, and judgment to Plaintiff that was within the standards

       of care and was appropriate and consistent with the skill and learning

       ordinarily possessed by similarly situated nurse practitioners in similar


                                     36
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 37 of 52

  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 37 of 52




       communities; and that nothing she did or failed to do caused or contributed

       to cause any of Plaintiff's alleged injuries and damages.

       2.      CEP asserts that Plaintiff did not meet his burden of proof in providing

       expert testimony which adequately supports a prima facie case related to all

       the acts alleged that are claimed to be below the standards of care, or that

       they contributed to the alleged damages being claimed by the Plaintiff.

       3.      CEP denies that Plaintiff's claimed injuries and damages were the

       result of any act of negligence or fault on Chambers-Daney's part, and it

       denies any causal connection between the alleged acts of negligence and the

       injuries and damages claimed. Chambers-Daney did not cause Plaintiff's

       brain tumor or stroke. Chambers-Daney did not cause Plaintiff to suffer any

       damages. Plaintiff had a severe, high risk condition prior to presentation to

       the ER on March 6, 2017, which would have required surgical resection,

       extensive chemotherapy and radiation therapy treatment, all associated with

       various risks, morbidities and potential mortality. To the contrary,

       Chambers-Daney's recommendation for admission likely saved Plaintiff's

       life.

       4.      CEP denies Plaintiff's claimed injuries and damages are of the nature

       or of the extent alleged. Plaintiff's claimed damages are greatly exaggerated,

       do not consider present value, and do not take into consideration Plaintiff's

       pre-existing tumor and related complications.
                                      37
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 38 of 52

  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 38 of 52




        5.    Moreover, Plaintiff's current claimed injuries and damages were the

       result of a pre-existing brain tumor and recognized complications arising

       from the same, for which Chambers-Daney, and thus CEP, is not legally

       responsible. To the extent D.M. faces ongoing cognitive and physical

       impairments, these are caused by the effects of his tumor, its resection and

       the life-saving treatment Plaintiff received. Additionally, earlier surgery

       would not have reduced the risk of Plaintiffs stroke and it is highly unlikely

       resection of the tumor would have occurred prior to the sudden, rapid, and

       unpredictable change in Plaintiff's tumor, even if the tumor was discovered

       in the emergency department

       6.     To the extent that Plaintiff claims medical expenses in this case, CEP

       asserts that it is entitled to any applicable credit, set-off, allowance,

       adjustment, and/or accommodation for medical expenses that were credited,

       written off, extinguished otherwise, or not chargeable to Plaintiff pursuant to

       any law, contract, code, statute or regulation.

       7.     CEP further contends that Plaintiff has not been injured or damaged

       to the extent alleged. The damages available to Plaintiff are limited to the

       appropriate statutory caps found under Kansas law. CEP states that the

       damage cap as provided in K.S.A. 60-19a02 applies. CEP specifically asserts

       that K.S.A. 60-19a02 is constitutional and enforceable in this case. Pursuant

       to the opinion of the concurring justice in Hilburn v. Enerpipe, 442 P. 3d 509
                                      38
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 39 of 52
  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 39 of 52




        (June 14, 2019), the portions of K.S.A. 60-19a02 found unconstitutional

        should be severed, while leaving the substantive cap in place. CEP alleges

        severance is possible and proper, and for this reason, the cap remains

        constitutional and enforceable. CEP further asserts the Hilburn decision

        should not apply retroactively to causes of action which had accrued prior to

       the date of the decision due to the public's reliance on K.S.A. 60-19a02.

        8.    Plaintiff has not suffered damages in the nature and to the extent

        alleged, and specifically, but without limitation, the Affordable Care Act

        limits the cost of medical care that Plaintiff allegedly required and will

       require into the future, and thus should be considered when calculating

       Plaintiff's alleged entitlement to damages for medical expenses.

        9.    If Plaintiff received any injury or damages as alleged in the First

       Amended Complaint, which CEP specifically denies, CEP denies that

       Plaintiff can recover for any damages which were caused by preexisting

        conditions and other contributing factors which were not caused by the

        actions of this Defendant.

       10.     CEP further contends that Plaintiff's injuries and damages are the

        result of superseding or intervening causes or were caused or contributed by

       the acts or omissions of others over whom this Defendant had no control.




                                      39
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 40 of 52
  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 40 of 52




        11.    The principles of comparative fault shall apply to any and all claims

        of negligence made herein, and therefore the causal fault of others, including

        parties and non-parties, must be compared.

        12.   In the event Plaintiff settles with any other named or formerly named

        Defendant or, if any other Defendant is otherwise dismissed or not a party at

       the time the jury begins deliberations, CEP hereby adopts and incorporates

       Plaintiff's allegations as to those defendants, and asserts comparative

       negligence based upon those allegations. CEP also asserts that K.S.A. § 40-

       3403(h) eliminates any "vicarious liability or responsibility" for the actions

       of other qualified health care providers.

       13.    CEP specifically alleges that Plaintiff's claim for punitive damages

       against it must be dismissed. There is no evidence that anyone from CEP

       expressly empowered to do so on behalf of CEP authorized or ratified the

       acts of Chambers-Daney. See K.S.A. 60-3701. Further, there is no conduct,

       act or omission by Chambers-Daney that supports a claim for punitive

       damages against her. Plaintiff has failed to provide any evidence of grossly

       negligent, willful or wanton conduct by any defendant, let alone Chambers-

       Daney who timely saw D.M., provided treatment that improved his condition

       and then immediately admitted him to a tertiary medical center for evaluation

       by pediatric specialists.


                                      40
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 41 of 52
  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 41 of 52




        14.    CEP adopts and incorporates the defenses of the co-defendants,

        consistent with its defenses herein.

        iv.    Defendants Jamie Borick, M.D., Connor Hartpence, M.D., and

  Stefanie White, M.D. assert the following defenses:

        1.     Dr. Hartpence, Dr. White and Dr. Borick contend that all care

        provided by them to D.M. was reasonable, appropriate and consistent with

        the applicable standard of care. They deny all allegations of negligence and

        fault asserted against them by Plaintiff. Defendants deny that any alleged

        action or inaction on any of their parts was the proximate cause of the

        Plaintiff's alleged injuries or damages. Specifically, under all of the

        circumstances existing, Dr. Hartpence, Dr. White and Dr. Borick acted

        reasonably in accepting the diagnosis of strep throat, which had been reached

        by two separate emergency departments and was supported by a positive

        swab test. All medical decisions, including the decision to defer a

        neurological test, were reasonable in light of all of the circumstances

        existing.

        2.     Dr. Hartpence, Dr. White and Dr. Borick contend that the medical care

        at issue in this case involves application of professional judgment and that

        the professional judgment doctrine is fully applicable, barring Plaintiff's

        cause of action, both as a matter of fact and as a matter of law. This is also

        a medical situation in which more than one medical approach might have
                                      41
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 42 of 52
  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 42 of 52




        been followed, and Plaintiffs purported cause of action is barred, both as a

        matter of fact and a matter of law, under the "two schools of thought"

        doctrine.

        3.     Dr. Hartpence, Dr. White and Dr. Borick contend that Plaintiff's cause

        of action fails due to a lack of proximate cause. Specifically, Plaintiff's

        evidence does not establish that had any of the defendants performed any

        additional testing it would have changed the outcome of the case. More

        specifically, there is no evidence to support a conclusion that the type of brief

        neurological exam which might be performed on a child with strep throat

        would have resulted in findings leading to a different outcome. Further, the

        evidence does not establish that any different actions which might have been

       taken by these defendants would have resulted in intervention occurring in

       time to change the outcome, even assuming the outcome could be changed.

        4.     Dr. Hartpence, Dr. White and Dr. Borick allege that Plaintiffs expert

       testimony is insufficient to establish either the element of breach of duty or

       the element of causation under the facts of this case.

        5.     Dr. Hartpence, Dr. White and Dr. Borick generally deny the nature

        and extent of Plaintiffs claimed damages.

        6.     The principles of comparative fault apply to any and all allegations

        made by Plaintiff against any party and, therefore, the causal fault of other

        parties must be compared herein.
                                       42
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 43 of 52
  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 43 of 52




        7.    In the event Plaintiff settles with any remaining co-defendants, or the

        co-defendants are otherwise not a party at the time the jury begins

        deliberations, Dr. Hartpence, Dr. White and Dr. Borick hereby adopt and

        incorporate Plaintiff's allegations as to those co-defendants and assert

        comparative negligence such that the negligence of all such actors must be

        compared herein. The negligence of persons and corporate entities who have

       previously been dismissed from the case, for reasons of settlement or

        otherwise, must also be compared herein, based upon the expert disclosure

       statements and deposition testimony of Plaintiff's expert witnesses.

       8.     Dr. Hartpence, Dr. White and Dr. Borick contend that this case is

       subject to all limitations upon recovery of damages recognized under Kansas

        law, including the cap on noneconomic damages in K.S.A. 60-19a02.

       Defendants specifically assert that K.S.A. 60-19a02 is constitutional and

        enforceable in this case. Defendants note that the case of Hilburn v.

       Enerpipe, Ltd. was a non-medical malpractice lawsuit decided by a fractured

        court with no one opinion gaining a majority of votes. As such, it is to be

        narrowly construed. The controlling rationale is found in the concurring

        opinion.

        9.    The Kansas Supreme Court has not, to this point, been asked to

        consider severing the portions of the statute found unconstitutional pursuant

       to the opinion of the concurring justice while leaving the substantive cap in
                                      43
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 44 of 52
  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 44 of 52




        place. Defendants allege that severance is possible and proper, and for this

        reason the cap remains constitutional and enforceable.

        10.   The application of the cap on damages in K.S.A. 60-19a02 to medical

        malpractice cases is controlled by Miller v. Johnson, 295 Kan. 636, 289 P.3d

        1098 (2012). Miller was not expressly overruled by Hilburn.           Unique

        circumstances apply in medical malpractice cases, calling for separate

        consideration, which involves unique public policy considerations that have

       been the subject of a substantial statutory scheme. Defendants assert that the

        cap on damages in K.S.A. 60-19a02 remains constitutional and enforceable

       in this medical malpractice case.

       11.    In the alternative, if Hilburn is held applicable to medical malpractice

       cases, these Defendants assert that the decision should not apply retroactively

       to causes of action which had accrued prior to the date of the decision due to

       the medical community's reliance on K.S.A. 60-19a02, as upheld in Miller,

       and therefore Hilburn should not be applicable to this case.

       12.    To the extent that Plaintiff has claimed medical expenses in this case,

       Defendants are entitled to any applicable credit, setoff, allowance,

       adjustment, accumulation for medical expenses that were credited, written

       off, otherwise extinguished or not chargeable to Plaintiff pursuant to any law,

       contract, code or regulation. Further, evidence of medical bills and related

       charges, including future damages, should be limited to amounts actually
                                      44
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 45 of 52
  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 45 of 52




        paid or to be paid, as opposed to any greater amount billed or to be billed but

        later written off or to be written off or otherwise not collected.

        13.    Dr. Hartpence, Dr. White and Dr. Borick allege that the Affordable

        Care Act limits the costs of medical care that Plaintiff allegedly required and

       will require into the future, and thus should be considered when calculating

       Plaintiff's alleged entitlement to damages for medical expenses.

       14.     If Plaintiff received any injury or damages as alleged by Plaintiff,

       which is denied, Defendants deny that Plaintiff can recover for any damages

       which were caused by preexisting conditions and other contributing factors

       that were not caused by the actions of these Defendants.

       15.    Dr. Hartpence, Dr. White and Dr. Borick adopt and incorporate the

       defenses of the co-defendants, insofar as they are consistent with the defenses

       raised herein.

       16.    Dr. Hartpence, Dr. White and Dr. Borick allege that Plaintiff's

       evidence does not support a claim for punitive damages. There is no

       evidence before the Court to suggest willful or wanton conduct on the part

       of these Defendants. Plaintiff's claim for punitive damages must be

       dismissed for this reason. Defendants also allege and incorporate herein all

       of the arguments and authorities contained in their previous motion to

       dismiss the claim for punitive damages based upon failure to follow the

       requirements of Kansas law. It is specifically alleged that the requirement of
                                       45
Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 46 of 52
  Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 46 of 52




        Kansas law that Plaintiff obtain permission of Court, based upon affidavits,

        prior to asserting a punitive damage case constitutes a substantive right and

        Plaintiff's failure to follow these requirements precludes any claim for

        punitive damages.

        v.     Defendant Bala Bhaskar Reddy Bhimavarapu, M.D. asserts the

  following defenses:

        1.     Dr. Bala acted within the standard of an ordinary pediatric hospitalist

        concerning his limited involvement with D.M.;

        2.     Dr. Bala's involvement with D.M. did not cause D.M.'s

        injuries/damages but, in fact, saved his life;

        3.     KSA 60-258a is applicable.

        4.     KSA 40-3403(h) bars any claim of Dr. Bala having vicarious liability

        or other responsibility of other health care providers;

        5.     Should plaintiff dismiss any defendant and abandon claims asserted

        against same, Dr. Bala would incorporate plaintiff's claims of fault and

        evidence in support thereof as to any such defendant;

        6.     D.M.'s injuries/damages are not of the nature or extent alleged;

        7.     D.M.'s non-economic damages are subject to the applicable statutory

        cap.

        8.     D.M.'s recoverable medical expenses, both past and future, should be

        limited to amounts paid or to be paid/payable.
                                       46
     Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 47 of 52
       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 47 of 52




             9.     Dr. Bala adopts and incorporates the defenses of the co-defendants,

             consistent with its defenses herein.

5.     DAMAGES AND NON-MONETARY RELIEF REQUESTED.

       A.    D.M., currently 7 years old, has right sided paralysis, significant neurological

             deficits, pet nanent impaired eye movement, permanent difficulty

             swallowing and slowed speech, permanent truncal ataxia, swallow

             impediment, digestive/bowel impediment, pulmonary deficiencies, orthotic

             deficiencies, difficulty speaking and is unable to walk independently.

       B.   D.M. has endured and will permanently continue to endure pain, suffering,

             disabilities, disfigurement and mental anguish.

       C.   D.M. has lost future earning capacity, when reduced to present value, in the

            range of $1,424,348 to $3,199,325, depending upon the level of education

            that he would have completed.

       D.   D.M.'s past economic damages to date total $436,932.10.

       E.   D.M.'s future medical and medical-related expenses total $13,296,456.

       F.   D.M.'s past non-economic damages to date total $5,000,000 to $10,000.000.

       G.   D.M.'s future non-economic damages total $45,000,000 to $60,000,000.

       H.   D.M. calculates punitive damages at $5,000,000 to punish and deter similar

            conduct.




                                            47
     Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 48 of 52

       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 48 of 52




       I.     K.S.A. 60-19a02 does not apply to Plaintiff's claims because Hilburn v.

              Enerpipe, 443 P.3d 509 (Kan. 2019) was held to be unconstitutional by the

              Kansas Supreme Court.

6.     AMENDMENTS TO PLEADINGS.

       Assuming the Court approves the pending Motion for Settlement and Dismissal with

Defendants Wesley Medical Center, Lisa Judd, Via Christi Health Systems d/b/a Via

Christi-St. Francis and Aaron Kent, Plaintiff will seek leave to amend the pleadings to

remove reference to these settling Defendants in his pleadings and from the caption of this

Pretrial Order.

7.     DISCOVERY.

       Under the scheduling order and any amendments, all discovery was to have been

completed by April 15, 2020. By agreement of the parties and due to Plaintiff designating

a rebuttal expert witness, the postponement of the deposition of Dr. Jennifer Finley due to

a family member's medical emergency, and the need to depose D.M. closer to the time of

trial, these depositions will be taken by the parties after the Court-ordered deadline for the

completion of all discovery. Dr. Paul Grabb's deposition will be taken on June 11, 2020.

Dr. Jennifer Finley's deposition will be taken on June 5, 2020. The parties will work

together to find a mutually agreeable date to depose D.M. (1 hour in length) closer to the

time of trial. The parties reserve the right to depose any records custodian necessary to

establish of documents that have been produced and to which the parties will not stipulate.

Lastly, the Plaintiff continues to receive ongoing care so past medical and other expenses
                                             48
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 49 of 52

       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 49 of 52




are subject to supplementation as well as supplementation of the Dr. Roger Huckfeldt's life

care plan. The parties agree that additional discovery will not interfere with briefing on

dispositive motions. However, the parties request an extension of Daubert motions

deadline to June 15, 2020.

       Unopposed discovery may continue after the deadline for completion of discovery

so long as it does not delay the briefing of or ruling on dispositive motions or other pretrial

preparations. Although discovery may be conducted beyond the deadline for completion

of discovery if all parties are in agreement to do so, under these circumstances the court

will not be available to resolve any disputes that arise during the course of such extended

discovery. The parties reserve the right to take evidentiary depositions of witnesses and

experts who cannot appear in person at the time of trial.

8. MOTIONS.

       a.     Pending Motions.

              i.     By Plaintiff

              ii.    By Defendants

                     (a)     Dr. Hartpence's Motion for Summary Judgment filed on April

                             23, 2020.

       b.     Additional Pretrial Motions.

              After the pretrial conference, the parties intend to file the following motions:

              Plaintiff



                                              49
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 50 of 52
       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 50 of 52




                      Plaintiff intends to file various motions in limine and motions
                      regarding the inadmissibility of certain expert testimony of the
                      Defendants.
                      Plaintiff also intends to file a motion to venue the case in Kansas City
                      for trial.


              Defendants

              i.      Defendants will renew their Motion to Change Location of Trial to

              Wichita, Kansas.

              ii.     Defendants will file Motions for Partial Summary Judgment on

             Plaintiffs Claim for Punitive Damages.

              iii.    Defendants will file Daubert motions.

              iv.     One or more Defendants may file additional motions for summary

             judgment, in whole or in part.

             v.       Motions in limine.

       The dispositive-motion deadline, as established in the Court's Minute Entry order

filed on March 23, 2020, is May 15, 2020.

       The parties should follow the summary judgment guidelines available on the court's

website:             http://ksd.uscourts.gov/wp-content/uploads/2015/10/Summary-Judgment-

Guidelines.pdf.

       Consistent with the scheduling order filed earlier in this case, the arguments and

authorities section of briefs or memoranda must not exceed 30 pages, absent an order of

the court.

                                              50
     Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 51 of 52
       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 51 of 52




       c.      Motions Regarding Expert Testimony. All motions to exclude testimony

of expert witnesses pursuant to Fed. R. Evid. 702-705, Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co. v. Carmichael, 526 U.S. 137

(1999), or similar case law, must be filed no later than June 15, 2020.

9.     TRIAL.

       The trial docket setting, as established in the scheduling order and any amendments,

is January 11, 2021, at 9:00 a.m., in Kansas City, Kansas. This case will be tried by

jury. Trial is expected to take approximately four (4) to six (6) weeks. The court will

attempt to decide any timely filed dispositive motions approximately 60 days before trial.

If no dispositive motions are timely filed, or if the case remains at issue after timely

dispositive motions have been decided, then the trial judge may enter an order or convene

another pretrial conference to set deadlines for filing final witness and exhibit disclosures,

exchanging and marking trial exhibits, designating deposition testimony for presentation

at trial, motions in limine, proposed instructions in jury trials, and proposed findings of fact

and conclusions of law in bench trials.

       Defendants' Proposal: The parties shall provide opposing counsel with a good faith

estimate of what witnesses will be called to testify on which dates seven (7) days prior to

the start of trial. This list shall be reasonably updated as changes occur. A final and

complete list of witnesses a party intends to call the next day of trial shall be provided to

opposing counsel no later than the afternoon break of the preceding day of trial. Plaintiff


                                              51
    Case 2:18-cv-02158-KHV Document 439-1 Filed 05/15/20 Page 52 of 52
       Case 2:18-cv-02158-KHV Document 435 Filed 05/04/20 Page 52 of 52




proposes that the parties shall provide opposing counsel with a good faith estimate of what

witnesses will be called to testify one (1) day prior to those witnesses being called to testify.

       IT IS SO ORDERED.

       Dated May 4, 2020.

                                            S/ KENNETH G. GALE
                                            Kenneth G. Gale
                                            U.S. Magistrate Judge




                                              52
